ACCEPTED
                                                                                                  12-14-00179-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                             4/7/2015 11:51:29 AM
                                                                                                     CATHY LUSK
                                                                                                           CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                         7 APRIL 2015                    4/7/2015 11:51:29 AM
                                                                              CATHY S. LUSK
Twelfth Court of Appeals                                                          Clerk
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Earnest Browning v. State
    12-14-00179-CR



Please find enclosed a copy of the letter sent to Mr. Browning regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                            Sincerely,


                                            Austin Reeve Jackson
                                         27 MARCH 2015

Mr. Earnest Browning
206 E Elm St Inmate
Tyler, TX 75702

Re: Opinion

Mr. Browning,

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 24
April 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson